A judgment obtained in this cause in the district court of Tulsa county in favor of the defendant in error was entered December 16, 1931, and thereafter on December 31, 1932, the trial court overruled the motion for new trial and plaintiffs in error were granted 30 days from that date in which to make and serve a case-made, and the orders were apparently kept up until February 26, 1932, at which time the Hon. Thurman S. Hurst, trial judge, entered his order granting and allowing said plaintiffs in error 30 days' additional time from said February 26, 1932, in which to make and serve case-made. Thirty days from February 26, 1932, was March 27, 1932, and it was not until March 30, 1932, thereafter, that the Hon. Thurman S. Hurst entered his order granting a further extension of time.
It has been a universal rule of this court, many times expressed, that an order made by the trial judge after the time has expired in which to make and serve case-made is a nullity, and where the errors complained of can only be reviewed upon a case-made, the proceedings will not be reviewed by this court.
The appeal is therefore dismissed.